1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   N.M., SUCCESSOR-IN-INTEREST TO         No.   2:18-cv-01830 WBS KJN
     DECEDENT MIKEL MCINTYRE, BY AND
13   THROUGH HIS GUARDIAN AD LITEM,
     CAS’SIUS HUDSON; BRIGETT
14   MCINTYRE, AN INDIVIDUAL,

15               Plaintiffs,

16       v.

17   CITY OF RANCHO CORDOVA, A
     MUNICIPAL CORPORATION; COUNTY OF
18   SACRAMENTO, A MUNICIPAL
     CORPORATION; AND DOES 1-25,
19   INCLUSIVE, INDIVIDUALLY AND IN
     THEIR OFFICIAL CAPACITY AS
20   POLICE OFFICERS FOR THE CITY OF
     RANCHO CORDOVA AND COUNTY OF
21   SACRAMENTO; AND DOES 26-50,
     INCLUSIVE, INDIVIDUALLY AND IN
22   THEIR OFFICIAL CAPACITY AS
     EMPLOYEES FOR THE SACRAMENTO
23   COUNTY SHERIFF’S DEPARTMENT
     AND/OR RANCHO CORDOVA POLICE
24   DEPARTMENT,

25               Defendants.

26
27                             ----oo0oo----

28                  STATUS (PRETRIAL SCHEDULING) ORDER
                                        1
1                After reviewing the parties’ Joint Case Management

2    Statement (Docket No. 12), the court hereby vacates the Status

3    (Pretrial Scheduling) Conference scheduled for December 17, 2018,

4    and makes the following findings and orders without needing to

5    consult with the parties any further.

6    I.    SERVICE OF PROCESS

7                The named defendants have been served, and no further

8    service is permitted except with leave of court, good cause

9    having been shown under Federal Rule of Civil Procedure 16(b).

10   II.   JOINDER OF PARTIES/AMENDMENTS TO PLEADINGS

11               No further joinder of parties or amendment to pleadings

12   is permitted except with leave of court, good cause having been

13   shown under Federal Rule of Civil Procedure 16(b).      See Johnson

14   v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

15   III. JURISDICTION/VENUE

16               Jurisdiction is predicated upon federal question

17   jurisdiction, 28 U.S.C. §§ 1331 & 1343(a)(3).      Plaintiffs’ claims

18   arise under 42 U.S.C. § 1983 and the Americans with Disabilities

19   Act, 42 U.S.C. § 12101, et seq.    Supplemental jurisdiction over

20   plaintiffs’ associated state law claims is predicated upon 28
21   U.S.C. § 1367.     Venue is undisputed and is hereby found to be

22   proper.

23   IV.   DISCOVERY

24               The parties shall serve the initial disclosures

25   required by Federal Rule of Civil Procedure 26(a)(1) by January

26   11, 2019.    They shall timely supplement those disclosures
27   pursuant to Rule 26(e).

28               The parties shall disclose any experts and produce
                                       2
1    reports in accordance with Federal Rule of Civil Procedure

2    26(a)(2) by no later than November 1, 2019.      With regard to

3    expert testimony intended solely for rebuttal, those experts

4    shall be disclosed and reports produced in accordance with

5    Federal Rule of Civil Procedure 26(a)(2) on or before December 6,

6    2019.

7                All other discovery, including depositions for

8    preservation of testimony, is left open, save and except that it

9    shall be so conducted as to be completed by January 6, 2020.         The

10   word “completed” means that all discovery shall have been

11   conducted so that all depositions have been taken and any

12   disputes relevant to discovery shall have been resolved by

13   appropriate order if necessary and, where discovery has been

14   ordered, the order has been obeyed.      All motions to compel

15   discovery must be noticed on the magistrate judge’s calendar in

16   accordance with the local rules of this court and so that such

17   motions may be heard (and any resulting orders obeyed) not later

18   than January 6, 2020.

19   V.    MOTION HEARING SCHEDULE

20               All motions, except motions for continuances, temporary
21   restraining orders, or other emergency applications, shall be

22   filed on or before March 2, 2020.       All motions shall be noticed

23   for the next available hearing date.      Counsel are cautioned to

24   refer to the local rules regarding the requirements for noticing

25   and opposing such motions on the court’s regularly scheduled law

26   and motion calendar.
27   VI.     FINAL PRETRIAL CONFERENCE

28               The Final Pretrial Conference is set for May 11, 2020
                                         3
1    at 1:30 p.m. in Courtroom No. 5.         The conference shall be

2    attended by at least one of the attorneys who will conduct the

3    trial for each of the parties and by any unrepresented parties.

4               Counsel for all parties are to be fully prepared for

5    trial at the time of the Pretrial Conference, with no matters

6    remaining to be accomplished except production of witnesses for

7    oral testimony.     Counsel shall file separate pretrial statements,

8    and are referred to Local Rules 281 and 282 relating to the

9    contents of and time for filing those statements.         In addition to

10   those subjects listed in Local Rule 281(b), the parties are to

11   provide the court with: (1) a plain, concise statement which

12   identifies every non-discovery motion which has been made to the

13   court, and its resolution; (2) a list of the remaining claims as

14   against each defendant; and (3) the estimated number of trial

15   days.

16              In providing the plain, concise statements of

17   undisputed facts and disputed factual issues contemplated by

18   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

19   that remain at issue, and any remaining affirmatively pled

20   defenses thereto.       If the case is to be tried to a jury, the
21   parties shall also prepare a succinct statement of the case,

22   which is appropriate for the court to read to the jury.

23   VII.    TRIAL SETTING

24              A jury trial is set for July 7, 2020 at 9:00 a.m.        The

25   parties estimate that trial will last ten days.

26   VIII.   SETTLEMENT CONFERENCE
27              A Settlement Conference will be set at the time of the

28   Pretrial Conference.       All parties should be prepared to advise
                                          4
1    the court whether they will stipulate to the trial judge acting

2    as settlement judge and waive disqualification by virtue thereof.

3              Counsel are instructed to have a principal with full

4    settlement authority present at the Settlement Conference or to

5    be fully authorized to settle the matter on any terms.    At least

6    seven calendar days before the Settlement Conference counsel for

7    each party shall submit a confidential Settlement Conference

8    Statement for review by the settlement judge.   If the settlement

9    judge is not the trial judge, the Settlement Conference

10   Statements shall not be filed and will not otherwise be disclosed

11   to the trial judge.

12   IX.   MODIFICATIONS TO SCHEDULING ORDER

13             Any requests to modify the dates or terms of this

14   Scheduling Order, except requests to change the date of the

15   trial, may be heard and decided by the assigned Magistrate Judge.

16   All requests to change the trial date shall be heard and decided

17   only by the undersigned judge.

18   Dated:   December 7, 2018

19

20
21

22

23

24

25

26
27

28
                                      5
